PER CURIAM.
*414Alan Feuer appeals the trial court's order denying his motion to vacate an order of dismissal entered after Feuer failed to appear for a hearing on the court's Notice of Lack of Prosecution and Order to Appear for Hearing (the "Notice"). Feuer contends the notarized affidavit he submitted attesting to him having not received the Notice is sufficient grounds to establish that the trial court abused its discretion in denying his motion to vacate. We disagree. Feuer failed to allege any of the grounds set forth in Florida Rule of Civil Procedure 1.420(e). Accordingly, upon consideration of the record on appeal, as well as the initial brief, we summarily affirm the order on appeal pursuant to Florida Rule of Appellate Procedure 9.315(a).
Affirmed.